Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 1 of 17 Page ID #:2367




  1 Ariel A. Neuman - State Bar No. 241594
       aneuman@birdmarella.com
  2 Ray S. Seilie - State Bar No. 277747
       rseilie@birdmarella.com
  3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  4 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  5 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  6
    Attorneys for Defendants 940 Hill, LLC
  7 and Dae Yong Lee
  8                              UNITED STATES DISTRICT COURT
  9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 UNITED STATES OF AMERICA,,                   CASE NO. 20-CR-0326-JFW
 12                     Plaintiff,               DEFENDANTS DAE YONG LEE &
                                                 940 HILL, LLC’S MOTION TO
 13               vs.                            COMPEL FURTHER
                                                 DISCLOSURE OF REDACTED
 14 JOSE LUIS HUIZAR, et al.,                    DISCOVERY RE KEY
                                                 COOPERATING WITNESSES
 15                     Defendant.
 16
                                                 Date: September 20, 2021
 17                                              Time: 8:00 a.m.
                                                 Dept.: 7A
 18
                                                 Assigned to Hon. John F. Walter
 19
 20
 21
 22
 23
 24                                  [REDACTED PUBLIC VERSION]
 25
 26
 27
 28
      3739536.2
        DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 2 of 17 Page ID #:2368




  1 TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR
  2 COUNSEL OF RECORD:
  3               PLEASE TAKE NOTICE that on September 20, 2021 at 8:00 a.m., or as soon
  4 thereafter as the matter may be heard in the above-entitled court, Defendants Dae
  5 Yong Lee and 940 Hill, LLC will move the Court for an order compelling the
  6 government to disclose the redacted portions of certain documents regarding key
  7 cooperating witnesses that the government has refused to allow counsel to review,
  8 namely, all or portions of documents Bates-numbered Casino_0366624,
  9 Casino_0366637, Casino_0365372, Casino_0365381, Casino_2007068,
 10 Casino_0341827, Casino_0341531, Casino_0346097, and Casino_0346098. The
 11 motion will be based on this Notice of Motion, the attached Memorandum of Points
 12 and Authorities, any further briefing filed in support of the motion, the files and
 13 records in this case, such evidence and argument as may be presented at a hearing
 14 on this matter, and such other matters of which the Court may take notice.
 15
 16 DATED: August 23, 2021                  Ariel A. Neuman
                                            Ray S. Seilie
 17
                                            Bird, Marella, Boxer, Wolpert, Nessim,
 18                                         Drooks, Lincenberg & Rhow, P.C.
 19
 20
                                            By:
 21
                                                              Ariel A. Neuman
 22                                               Attorneys for Defendants 940 Hill, LLC
 23                                               and Dae Yong Lee

 24
 25
 26
 27
 28
      3739536.2
        DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 3 of 17 Page ID #:2369




  1                                               TABLE OF CONTENTS
  2                                                                                                                         Page
  3 MEMORANDUM OF POINTS AND AUTHORITIES............................................. 1
  4 I.            INTRODUCTION ............................................................................................. 1
  5 II.           BACKGROUND ............................................................................................... 4
  6 III.          ARGUMENT .................................................................................................... 5
  7               A.       Legal Standard ........................................................................................ 5
  8               B.       Justin Kim 302s and Notes...................................................................... 6
  9               C.       Anonymous Witness 302s..................................................................... 10
 10                        1.       Shawn Kuk.................................................................................. 10
 11                        2.       Chris Modrzejewski .................................................................... 11
 12 IV.           CONCLUSION ............................................................................................... 13
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3739536.2
                                                                     i
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 4 of 17 Page ID #:2370




  1                                        TABLE OF AUTHORITIES
  2                                                                                                              Page(s)
  3
       Federal Cases
  4
       United States v. Anderson,
  5      509 F.2d 724 (9th Cir. 1974) .......................................................................... 6, 12
  6
    United States v. Blanco,
  7   392 F.3d 382 (2004) ............................................................................................. 5
  8 Brady v. Maryland,
  9    373 U.S. 83 (1963) ........................................................................................... 2, 5
 10 United States v. Cerna,
       633 F. Supp. 2d 1053 (N.D. Cal. 2009)................................................................ 5
 11
 12 Everhart v. United States,
       No. C16-5405 BHS, 2017 WL 1345573 (W.D. Wash. Apr. 12, 2017) ............... 6
 13
    Giglio v. United States,
 14
       405 U.S. 150 (1972) ......................................................................................... 2, 5
 15
    United States v. Kohring,
 16    637 F.3d 895 (9th Cir. 2011) ................................................................................ 7
 17
    United States v. Olsen,
 18    704 F.3d 1172 (9th Cir. 2013) .............................................................................. 6
 19 United States v. Price,
 20   566 F.3d 900 (9th Cir. 2009) ............................................................................ 6, 7
 21 Silva v. Brown,
 22     416 F.3d 980 (9th Cir. 2005) ................................................................................ 6

 23 United States v. Spires,
      3 F.3d 1234 (9th Cir. 1993) ............................................................................ 6, 12
 24
 25
 26
 27
 28
       3739536.2
                                                                ii
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 5 of 17 Page ID #:2371




  1                     MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.            INTRODUCTION
  3               Defendants Dae Yong Lee and 940 Hill, LLC, are only charged in this case
  4 because Justin Kim told the government that Mr. Lee knowingly and intentionally
  5 paid a bribe to former city councilman Jose Huizar for assistance resolving an
  6 appeal by CREED LA of 940 Hill’s permits before the PLUM Committee. 1 Without
  7 Kim’s testimony, there would be no evidence that Mr. Lee ever paid anything to
  8 anyone as part of a supposed effort to have CREED LA drop its appeal, as charged
  9 in the First Superseding Indictment (“FSI”). There are no contemporaneous
 10 recordings or documents that confirm such a payment. There are no other witnesses
 11 who claim to have spoken to or interacted with Mr. Lee about such a payment.
 12 There are no financial records that confirm such a payment for such a purpose.
 13               Yet, the government seeks to hide from Mr. Lee and his counsel potentially
 14 critical information about Justin Kim and two witnesses with key information about
 15 what was happening behind the scenes, and in certain instances, seeks to hide the
 16 identities of individuals who have impeachment information about those witnesses.
 17 That is, the government has (1) redacted reports of Justin Kim’s statements to the
 18 FBI, (2) redacted reports of others making statements about Justin Kim (including
 19 the identities of such individuals), and (3) redacted the identities and statements of
 20 witnesses who provide impeachment and potentially exculpatory evidence about the
 21 main lobbyist for CREED LA (who is also the brother of the head of CREED LA
 22 and who had regular interaction with Huizar and his staff), and about the person on
 23 Huizar’s staff who was responsible for reviewing the 940 Hill project. The
 24 government has refused to disclose that information to counsel under any
 25 circumstances (no matter what protections counsel would agree to) at any time prior
 26
 27   1
       Because the allegations against 940 Hill arise solely from Mr. Lee’s alleged
 28 conduct, references in this motion to “Mr. Lee” apply to both defendants.
      3739536.2
                                                    1
          DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 6 of 17 Page ID #:2372




  1 to trial. The government claims that this information is not subject to disclosure
  2 because at times it names other elected officials, and at times it reveals information
  3 about ongoing investigations.
  4               There is of course no “ongoing investigation” or “elected official” exception
  5 to the government’s obligation to disclose exculpatory evidence and potential
  6 impeachment material under Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v.
  7 United States, 405 U.S. 150 (1972). And while the government has stated its
  8 position that the redacted information is not subject to disclosure under any of these
  9 doctrines, counsel has no ability to confirm that. Rather, what counsel has seen
 10 suggests that the redacted information relates to Kim’s involvement in other
 11 criminal activities and implicates the credibility of two other key witnesses, which
 12 would certainly constitute Brady/Giglio material that the government is obligated to
 13 disclose to the defense.
 14               Counsel offered, in the first instance, to review the material with whatever
 15 restrictions in place the government might want. The government, however, will not
 16 agree to an attorneys-eyes only review, a review where counsel just reads but does
 17 not take notes, or any other kind of restricted review. Perhaps such a review would
 18 allow counsel to confirm that the redacted information is not subject to disclosure.
 19 But based on what counsel has seen thus far, and the government’s complete refusal
 20 to allow counsel to see the additional material, counsel believes that the information
 21 may very well be subject to disclosure under Brady/Giglio. This is certainly not the
 22 “open file” the Court envisioned when it expressed its hope that there would not be
 23 discovery disputes in this case. See ECF No. 178 (Apr. 5, 2021 Hearing Transcript)
 24 at 41:16–22.
 25               Mr. Lee and 940 Hill therefore respectfully request that the Court order the
 26 government to produce—or at least, in the first instance, permit counsel to review
 27 subject to any reasonable restrictions the Court finds necessary—unredacted
 28 versions of nine specific documents memorializing government interviews of certain
      3739536.2
                                                      2
        DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 7 of 17 Page ID #:2373




  1 witnesses. 2
  2               Five of the nine documents memorialize interviews of Kim:
  3               •     A 302 report summarizing an April 4, 2019 interview of Kim, Bates-
  4                     numbered Casino_0366624. Declaration of Ray S. Seilie (“Seilie
                        Decl.”) Ex. 1.
  5
                  •     The government’s typed notes of the same interview, Bates-numbered
  6                     Casino_0366637. Seilie Decl. Ex. 2.
  7
                  •     A 302 report summarizing an April 29, 2019 interview of Kim, Bates-
  8                     numbered Casino_0365372. Seilie Decl. Ex. 3.
  9               •     The government’s typed notes of the same interview, Bates-numbered
 10                     Casino_0365381. Seilie Decl. Ex. 4.

 11               •     A supplemental 302 report of the same interview, Bates-numbered
                        Casino_2007068. Seilie Decl. Ex. 5.
 12
                  One of the documents discusses Justin Kim:
 13
                  •     Casino_0341827, Seilie Decl. Ex. 6, a redacted single-page 302 report
 14                     of a July 6, 2017 interview of an unidentified individual (redacted)
 15                     who, according to the unredacted part of the memo, described Kim as
 16                     “erratic” and had previously “warned [Kim] that [Huizar] was a bad
                        person.”
 17
                  The remaining documents discuss or report statements by other witnesses
 18
      with information about the transaction at the heart of the government’s charges
 19
      against Mr. Lee, and whose testimony is expected to be relevant at trial:
 20
                  •     Casino_0341531, Seilie Decl. Ex. 7, a heavily-redacted seven-page
 21                     302 summarizing an August 25, 2015 interview of an individual
 22                     (names redacted) who, at one point, discusses “Sean Cook.” Counsel
 23                     believes this references Shawn Kuk, who worked as an aide for
                        Defendant Jose Huizar and allegedly presented Mr. Huizar a memo
 24                     describing the CREED LA appeal at the heart of the allegations against
 25
      2
 26    These documents are only a portion of the documents that remain redacted in the
    government’s discovery production and which counsel have not been permitted to
 27 review at this time. These are the documents that appear relevant to the charges
 28 against Mr. Lee and 940 Hill.
      3739536.2
                                                    3
          DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 8 of 17 Page ID #:2374




  1                     Mr. Lee and 940 Hill, and recommending that Huizar vote against it
  2                     (before any bribe was ever allegedly contemplated). See FSI, Count 1,
                        Overt Act 87.
  3
                  •     Casino_0346097 and Casino_0346098, Seilie Decl. Exs. 8 & 9, two
  4                     redacted 302s summarizing March 15, 2018 and March 18, 2018
  5                     interviews of individuals (names redacted) who, according to the
  6                     unredacted portions of both interviews, have information suggesting
                        that Chris Modrzejewski, a lobbyist connected to the union
  7                     organization CREED LA, which is run by his brother, Jeff
  8                     Modrezejewski, was engaged in corruption activities. CREED LA is
  9                     the entity that filed the appeal at the center of the allegations against
                        Mr. Lee and 940 Hill.
 10
      II.         BACKGROUND
 11
                  The parties have met and conferred on these issues at length and have reached
 12
      an impasse. In an April 6, 2021 letter, Mr. Lee, through counsel, asked the
 13
      government to produce unredacted versions of all documents memorializing the
 14
      government’s interviews of Kim and any other potential witness in the case,
 15
      including the nine mentioned above. Seilie Decl. Ex. 10 at 1–2. The government
 16
      offered to permit counsel to review partially unredacted versions of documents at its
 17
      offices and requested that counsel provide a list of documents. Seilie Decl. Ex. 11.
 18
      Counsel asked to see thirteen specific documents—including the nine that are the
 19
      subject of this motion—and requested to be permitted to review those documents
 20
      fully unredacted. Id. Ex. 12. The government agreed to arrange a review of those
 21
      materials. Id.
 22
                  At the June 15, 2021 review of that material at the US Attorney’s Office, the
 23
      prosecutors told counsel that they would only permit review of one fully unredacted
 24
      document of the thirteen requested, five Kim-related documents but in partially
 25
      redacted form, one partially redacted interview memo of a third party, and none of
 26
 27
 28
      3739536.2
                                                      4
        DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 9 of 17 Page ID #:2375




  1 the other requested documents. 3 The prosecutors said that the continuing redactions
  2 did not contain Brady/Giglio material and related to ongoing investigations. Id. ¶ 11.
  3 When counsel asked why some paragraphs appeared to only have a name redacted,
  4 the prosecutors indicated that they maintained the redactions to protect the identity
  5 of elected officials. Id. ¶ 5b.
  6               On July 16, 2021, counsel sent another letter to the prosecutors, explaining
  7 why the continuing redactions were inappropriate in light of the government’s
  8 obligations under Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United
  9 States, 405 U.S. 150 (1972). Seilie Decl. Ex. 13. Like the original letter, the July
 10 letter reiterated that counsel would be willing to agree, as an initial matter, to any
 11 reasonable limits the government wanted to place on counsel’s review and use of the
 12 unredacted information. Id. On August 3, 2021, the government stated that it would
 13 not provide any further disclosures. Id. Ex. 14.
 14 III.          ARGUMENT
 15               A.    Legal Standard
 16               Under Brady and Giglio, the government is obligated to produce to a criminal
 17 defendant all potentially exculpatory evidence in its possession, including “material
 18 … that bears on the credibility of a significant witness in the case.” United States v.
 19 Blanco, 392 F.3d 382, 387 (2004). Impeachment evidence can therefore be material
 20 Brady/Giglio evidence—and its suppression can result in a reversed conviction—
 21 “when the reliability of the witness may be determinative of a criminal defendant’s
 22 guilt or innocence.” Id. The government has an obligation to disclose Brady material
 23 “in time that the disclosure can be effectively used.” United States v. Cerna, 633 F.
 24 Supp. 2d 1053, 1056 (N.D. Cal. 2009).
 25
 26   3
       After a subsequent review of the redacted materials, Mr. Lee is not, at this time,
 27 seeking further disclosure of the remaining material that counsel initially requested
 28 for in-person review.
      3739536.2
                                                     5
          DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 10 of 17 Page ID #:2376




   1               There is no “ongoing investigation” exception to its Brady/Giglio obligations.
   2 To the contrary, the Ninth Circuit “repeatedly has held materials from ongoing
   3 investigations to be favorable under Brady” and subject to disclosure. United States
   4 v. Olsen, 704 F.3d 1172, 1182 (9th Cir. 2013) (listing cases); see also Everhart v.
   5 United States, No. C16-5405 BHS, 2017 WL 1345573, at *4 (W.D. Wash. Apr. 12,
   6 2017) (ordering disclosure of Brady/Giglio material despite government’s objection
   7 that “the information at issue is part of a pending investigation”).
   8               Where the government believes its interest in concealing an informant’s
   9 identity outweighs the defendant’s interest in disclosure, the “favored procedure” is
  10 an in camera hearing in which defense counsel is permitted to participate under
  11 appropriate restrictions. See, e.g., United States v. Spires, 3 F.3d 1234, 1239 (9th
  12 Cir. 1993); United States v. Anderson, 509 F.2d 724, 729–30 (9th Cir. 1974). Merely
  13 accepting the government’s assertion of its interest is not appropriate. Spires, 3 F.3d
  14 at 1239 (“Where a defendant makes a showing that identification of the
  15 government’s confidential informant may be relevant and helpful to a possible
  16 defense at trial, a district court abuses its discretion if it fails to hold an in camera
  17 hearing on disclosure.”).
  18               B.    Justin Kim 302s and Notes
  19               The government should be compelled to disclose all memoranda and notes
  20 describing interviews with Justin Kim, and interviews about Justin Kim, because
  21 they contain potential impeachment evidence subject to Brady and Giglio. See, e.g.,
  22 United States v. Price, 566 F.3d 900, 912 (9th Cir. 2009) (“Brady encompasses
  23 impeachment evidence, and evidence that would impeach a central prosecution
  24 witness is indisputably favorable to the accused.”) Silva v. Brown, 416 F.3d 980,
  25 987 (9th Cir. 2005) (“Impeachment evidence is especially likely to be material when
  26 it impugns the testimony of a witness who is critical to the prosecution’s case.”).
  27 Evidence of a witness’s involvement in other criminal activities—including
  28 activities that did not result in a conviction—must be disclosed as impeachment
       3739536.2
                                                      6
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 11 of 17 Page ID #:2377




   1 evidence under Brady/Giglio. See, e.g., United States v. Kohring, 637 F.3d 895, 903
   2 (9th Cir. 2011) (vacating conviction in part because the government failed to
   3 disclose that a key witness “had been or was still being investigated for sexual
   4 misconduct with minors”); Price, 566 F.3d at 912 (vacating conviction based in part
   5 on the government’s failure to disclose a key witness’s three arrests for theft and a
   6 “report of ‘theft by deception’”).
   7               Kim’s testimony will be critical to the government’s case against Mr. Lee and
   8 940 Hill, as he is the only individual who claims to have directly discussed with Mr.
   9 Lee the alleged payment at the heart of the case, and he is the only person who
  10 claims to have received money directly from Mr. Lee (or to have even seen Mr. Lee
  11 with said money). Given Kim’s centrality to the charges, the redacted portions of the
  12 302s and notes memorializing the government’s April 2019 interviews of Justin
  13 Kim, and the statements by others about him, are especially critical for Mr. Lee to
  14 access and potentially use to impeach Kim at trial.
  15               The government claims that these redactions are necessary to protect ongoing
  16 investigations, and the material is not otherwise subject to disclosure. Mr. Lee, of
  17 course, cannot establish the relevance of information that has been withheld from
  18 him. But the government’s second assertion is difficult to square with the first. If the
  19 information Kim provided in government interviews relates to ongoing
  20 investigations, then Kim presumably had some involvement in or knowledge of
  21 activity that the government considers at least potentially criminal and therefore
  22 worth investigating. The same is true if others implicated him in different criminal
  23 conduct. Kim’s involvement in, and even his knowledge of, potential criminal
  24 activities would be impeachment material to which to which Mr. Lee is entitled
  25 under Brady and Giglio.
  26               The government’s unilateral determination that the redacted information is
  27 not Brady or Giglio material is also difficult to accept based on the history of the
  28 redaction review thus far. The government originally redacted certain information
       3739536.2
                                                      7
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 12 of 17 Page ID #:2378




   1 and apparently intended to keep it redacted for the remainder of the case. Only after
   2 counsel demanded and was granted access was Mr. Lee allowed to review evidence
   3 that is plainly relevant impeachment of Kim and should never have been redacted in
   4 the first place.
   5               For example, Casino_0365381—a set of notes from an April 29, 2019
   6 interview of Kim, more than half of which was originally redacted—contains the
   7 following text:
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20 Seilie Decl. ¶ 6(a).
  21        The notes and memo discussing Kim’s April 4, 2019 interview contain the

  22 following text:
  23
  24
  25
  26
  27
  28
       3739536.2
                                                   8
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 13 of 17 Page ID #:2379




   1
   2
   3
   4
   5
   6
   7 Seilie Decl. ¶ 2.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19 Seilie Decl. ¶ 3.
  20               Yet another currently redacted section includes the following notes:
  21
  22
  23
       Seilie Decl. ¶ 6.
  24
                   These paragraphs suggest that Kim is regularly approached by elected
  25
       officials for payments, and that those same officials were familiar with Kim’s
  26
       dealings with Huizar. A reasonable jury might consider this information sufficient to
  27
       undermine any testimony by Kim that Mr. Lee was the one who came up with the
  28
       3739536.2
                                                      9
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 14 of 17 Page ID #:2380




   1 idea of paying Huizar, or knew anything about the purpose of the payment in the
   2 first instance. They are also consistent with the possible defense that Kim regularly
   3 pays officials to curry their favor and lies to developers to get money to do so. But
   4 even though this information is exculpatory impeachment evidence, the government
   5 originally concealed this information from Mr. Lee. Even now, Mr. Lee is not able
   6 to utilize the information because the identities of the people involved remain
   7 concealed.
   8               The fact that the government originally redacted impeachment evidence
   9 relating to its principal witness against Mr. Lee and, to date, has not produced new
  10 versions of the 302s with that information unredacted, raises concerns about what
  11 continues to be redacted. Such concerns are exacerbated by the government’s choice
  12 to continue to conceal the identities of what appear to be elected officials who
  13 appear to have solicited Kim for payments. We cannot explore the value of this
  14 impeachment material if we do not know who was involved.
  15               In light of these issues, counsel is concerned that the government’s efforts to
  16 protect privacy or “ongoing investigations” are impinging on Mr. Lee’s right to
  17 obtain information necessary to his defense that is subject to disclosure under the
  18 Brady or Giglio.
  19               C.    Anonymous Witness 302s
  20               The government should also be compelled to provide access to certain
  21 additional 302 reports that remain redacted. Although counsel cannot be sure what
  22 information is contained in the redacted material, the context of the redactions—
  23 coupled with the information set out above—suggests that the information may be
  24 relevant either as impeachment of potential witnesses in this case or as exculpatory
  25 evidence.
  26                     1.     Shawn Kuk
  27               Casino_0341531 (Seilie Decl. Ex. 7) is an interview with an unidentified
  28 (redacted) person that references Shawn Kuk, followed by a lengthy redaction. Kuk
       3739536.2
                                                      10
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 15 of 17 Page ID #:2381




   1 is “City Staffer A-2” referenced in Overt Act 87 in the FSI, who authored a memo
   2 for Huizar regarding the 940 Hill project informing Huizar that “Justin Kim will be
   3 requesting your support in denying the appeal,” and recommending that Huizar vote
   4 to deny the appeal. FSI, Count 1, Overt Act 87. Given that Kuk was apparently an
   5 intermediary between Kim and Huizar, and given that Kuk was already suggesting
   6 that Huizar vote to deny the appeal before any suggestion of a payment is alleged to
   7 have been raised, the identity of the witness talking about Kuk, and what that person
   8 had to say about Kuk, is potentially exculpatory and/or has impeachment value. It is
   9 expected that Kuk will testify at trial, and so Mr. Lee needs to have access to
  10 information that may impinge on his credibility, suggest he was involved in an effort
  11 to extort Mr. Lee, or suggest that Huizar was advised and/or prepared to vote against
  12 the appeal without any payment at all.
  13                     2.    Chris Modrzejewski
  14               Casino_0346097 (Seilie Decl. Ex. 8) and Casino_0346098 (Seilie Decl. Ex.
  15 9) are 302 reports summarizing interviews with one or more unidentified (redacted)
  16 individuals that describe activities by Chris Modrzejewski—a lobbyist with
  17 connections to CREED LA, which is “Labor Organization A” in the FSI, and the
  18 brother of the head of CREED LA. CREED LA is the organization whose appeal is
  19 at the heart of the charges against Mr. Lee and 940 Hill. One of the unidentified
  20 (redacted) witnesses describes Modrzejewski as someone who “was always ‘out
  21 there on the edge’” and “suspected of engaging in illicit activities with public
  22 officials.” The remainder of the document is completely redacted. The other 302also
  23 reports statements by an unidentified (redacted) witness who said that Modrzejewski
  24 “took members of the Planning and Land Use Management (‘PLUM’)
  25 committee”—the committee that empowered Huizar to affect the progress of the
  26 940 Hill project in the first place—“deep sea fishing for several years.” Both 302s
  27 contain significant redactions following the discussion of Modrzejewski’s activities
  28 with PLUM committee members.
       3739536.2
                                                    11
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 16 of 17 Page ID #:2382




   1               First, the identities of witnesses who can testify that Modrzejewski was
   2 engaged in corruption is potentially exculpatory. If CREED LA filed its appeal of
   3 940 Hill as part of an effort to extort Mr. Lee, in concert with Kim, Huizar, and/or
   4 others, the government’s narrative collapses. If the entire scheme was concocted
   5 behind the scenes by CREED, Huizar, George Esparza, Kim, and/or others, Mr. Lee
   6 was simply the target of an extortion effort; if so, the jury would have reason to
   7 disregard Kim’s testimony about what Mr. Lee knew about the payment. Similarly,
   8 to the extent that the redacted portions of these 302s shed light on any aspect of
   9 CREED LA’s filing of the appeal, or suggest a pattern of conduct by CREED LA in
  10 which it engaged in extortionate conduct towards developers by filing appeals and
  11 extracting payments from them, or otherwise shed light on a particularly cozy
  12 relationship between CREED LA and members of the PLUM committee, that
  13 information is potentially exculpatory and/or impeachment evidence and should be
  14 disclosed to Mr. Lee.
  15               Moreover, to the extent the government considers the identity of these
  16 witnesses sensitive, it may not unilaterally make the decision to withhold that
  17 information from the defense. See, e.g., United States v. Spires, 3 F.3d 1234, 1239
  18 (9th Cir. 1993); United States v. Anderson, 509 F.2d 724, 729–30 (9th Cir. 1974).
  19 The Court should therefore order the government to disclose the four 302s from
  20 unidentified witnesses, either directly to Mr. Lee or during an in camera hearing in
  21 which defense counsel is able to test the government’s assertion of its need for
  22 continued redactions.
  23 / / /
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28 / / /
       3739536.2
                                                      12
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
Case 2:20-cr-00326-JFW Document 213 Filed 08/23/21 Page 17 of 17 Page ID #:2383




   1 IV.           CONCLUSION
   2               For these reasons, the Court should order the government to produce—or at
   3 least provide counsel for Mr. Lee accessto— unredacted versions of the documents
   4 Bates-numbered Casino_0366624, Casino_0366637, Casino_0365372,
   5 Casino_0365381, Casino_2007068, Casino_0341827, Casino_0341531,
   6 Casino_0346097, and Casino_0346098.
   7
   8 DATED: August 23, 2021                    Ariel A. Neuman
                                               Ray S. Seilie
   9
                                               Bird, Marella, Boxer, Wolpert, Nessim,
  10                                           Drooks, Lincenberg & Rhow, P.C.
  11
  12
                                               By:
  13
                                                                 Ariel A. Neuman
  14                                                 Attorneys for Defendants 940 Hill, LLC
  15                                                 and Dae Yong Lee

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3739536.2
                                                     13
         DAE YONG LEE & 940 HILL, LLC’S MOTION FOR FURTHER DISCLOSURE OF REDACTED MATERIAL
